     Case 2:20-cv-00388 Document 3 Filed 09/11/20 Page 1 of 3 PageID #: 9




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


KEITH DEMENT,

             Petitioner,

v.                                                 Case No. 2:20-cv-00388

STATE OF WEST VIRGINIA,

             Respondent.



                     MEMORANDUM OPINION AND ORDER

      On June 4, 2020, Petitioner, who is incarcerated at the Mount Olive

Correctional Complex (“MOCC”), filed a Petition for a Writ of Mandamus (ECF No.

1) requesting that this court issue a writ of mandamus requiring the Supreme Court

of Appeals of West Virginia (“the SCAWV”) to rule on a mandamus petition and other

motions filed by Petitioner in that court.

      By Standing Order, this matter is referred to United States Magistrate Judge

Dwane L. Tinsley for submission of proposed findings and recommendation for

disposition pursuant to 28 U.S.C. § 636(b)(1)(B). However, for reasons appearing to

the court, it is hereby ORDERED that the referral to the magistrate judge is

WITHDRAWN. It is further ORDERED that Petitioner’s Petition for a Writ of

Mandamus is DENIED, with no need for service of process on Respondent, and this

civil action is DISMISSED pursuant to Fed. R. Civ. P. 12(h)(3).
      Case 2:20-cv-00388 Document 3 Filed 09/11/20 Page 2 of 3 PageID #: 10




I.     Standard of Review

       The court is obliged to construe pro se pleadings liberally. Haines v. Kerner,

404 U.S. 519, 521 (1972). Nevertheless, as the party asserting jurisdiction, the

burden of proving subject matter jurisdiction lies with the petitioner. McNutt v.

General Motors Acceptance Corp., 298 U.S. 178, 189 (1936). A district court must

dismiss a claim if, at any time, it appears that the court lacks jurisdiction over the

subject matter of the claim. Fed. R. Civ. P. 12(h)(3); Duffield v. Memorial Hosp. Ass’n,

361 F. Supp. 398 (S.D. W. Va. 1973), aff’d sub. nom. Duffield v. Charleston Area

Medical Ctr., 503 F.2d 512 (4th Cir. 1974); see also Bolin v. Chavez, 210 F.3d 389

(10th Cir. 2000) (permitting sua sponte dismissal for lack of subject matter

jurisdiction under Rule 12(h)(3) of the Federal Rules of Civil Procedure).

II.    Discussion

       Title 28, United States Code, Section 1361, provides as follows:

       The district courts shall have original jurisdiction of any action in the
       nature of mandamus to compel an officer or employee of the United
       States or any agency thereof to perform a duty owed to the plaintiff.
       [Emphasis added.]

28 U.S.C. § 1361. A writ of mandamus “will issue only where the duty to be performed

is ministerial and the obligation to act peremptory and plainly defined. The law must

not only authorize the demanded action, but require it; the duty must be clear and

indisputable.” Central S.C. Chapter, Soc’y of Prof’l Journalists, Sigma Delta Chi v.

United States Dist. Ct. for the Dist. of S.C., 551 F.2d 559, 562 (4th Cir. 1977).

       A federal writ of mandamus will not lie to compel a state officer to perform a

duty owed to a petitioner. Accordingly, there is no jurisdiction for this United States

                                           2
     Case 2:20-cv-00388 Document 3 Filed 09/11/20 Page 3 of 3 PageID #: 11




District Court to issue a writ of mandamus directed to the State of West Virginia, the

SCAWV, or the members of that court. Accordingly, it is hereby ORDERED that

Petitioner’s Petition for a Writ of Mandamus is DENIED and this civil action is

DISMISSED for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P.

12(h)(3).

      The Clerk is directed to transmit a copy of this Memorandum Opinion and

Order to Petitioner.

                                       ENTER:       September 11, 2020




                                          3
